Citation Nr: 0707435	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-34 627	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Whether the reduction in the veteran's non-service-connected 
pension benefits based upon the legally imposed exchange rate 
was valid


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
August 1945.  The veteran and his spouse reside in Australia.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 administrative decision in 
which the ROIC retroactively reduced the veteran's monthly 
nonservice-connected pension benefits.  

In June 2006, the Board granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In this case, the decision issued on August 24, 2006, was 
issued as a result of administrative error.  Therefore, the 
Board, on its own motion, proposes to vacate the decision.  

Accordingly, the August 24, 2006, Board decision addressing 
the issue of whether the reduction in the veteran's non-
service-connected pension benefits based upon 


the legally imposed exchange rate was valid, is vacated.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


